DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M.Monaco on 3/4/2022.

The application has been amended as follows: 
1. (Currently Amended) A method of transmitting data of a user equipment (UE) in an unlicensed band, the method comprising:
transmitting codeblock groups (CBGs) to a base station (BS) using a first resource in the unlicensed band;
receiving acknowledgement/negative acknowledgement (ACK/NACK) in response to the CBGs; and
retransmitting at least one CBG for which NACK is received as a response, among the CBGs, to the BS using a second resource in the unlicensed band,
wherein the second resource is determined based on a ratio of a number of the at least one CBG for which the NACK is received to a number of the CBGs, and
wherein, when an amount of the first resource is R, the ratio, which is obtained by dividing the number of the at least one CBG for which the NACK is received by the number of the CBGs, is S, an amount of the second resource is obtained as ceil(R x S), and the second resource is selected from a resource having a lowest index or a highest index among resources having the resource amount of R.

2. (Original) The method of claim 1, wherein information on the second resource is transmitted together when the at least one CBG for which the NACK is received is retransmitted.

3. (Original) The method of claim 1, further comprising:
receiving ACK/NACK information on the CBGs.

4. (Original) The method of claim 3, wherein the ACK/NACK information includes ACK/NACK for each of the CBGs.

5. (Original) The method of claim 3, wherein the ACK/NACK information includes the ACK/NACK for each of CBGs included in one transport block (TB) among the CBGs, bundled through ANDing or ORing.

6. (Original) The method of claim 5, wherein a size of a contention window of the UE is adjusted based on the ACK/NACK information.



8. (Original) The method of claim 1, wherein the UE performs a listen before talk (LBT) process to determine whether another communication node currently uses a channel before transmission using the first resource.

9. (Original) The method of claim 8, wherein the UE performs the LBT process to determine whether another communication node currently uses a channel before retransmission using the second resource.

10. (Original) The method of claim 1, further comprising:
receiving an uplink grant and transmitting a specific CBG through a resource scheduled by the uplink grant.

11. (Original) The method of claim 10, wherein ACK/NACK information on the specific CBG is received together with ACK/NACK information on the CBG transmitted using the first resource.

12. (Original) The method of claim 11, wherein the specific CBG is not retransmitted even if NACK for the specific CBG is received.

13. (Original) The method of claim 1, wherein an amount of the second resource is obtained by scaling an amount of the first resource based on the ratio in a time domain or a frequency domain.

14. (Previously Presented) The method of claim 1, wherein 
the retransmission is performed using the second resource if the ratio or the number of the at least one CBG is equal to or greater than a specific value, and
the retransmission is performed using a resource allocated by an uplink grant if the ratio is less than the specific value.

15. (Original) The method of claim 1, wherein an amount of the second resource is a smallest value among resource amounts for transmitting the at least one CBG for which the NACK is received as a response.

16. (Cancelled) 

17. (Currently Amended) A user equipment comprising:
a transceiver configured to transmit and receive a wireless signal; and
a processor operatively coupled with the transceiver,
wherein the processor is configured to
transmit codeblock groups (CBGs) to a base station (BS) using a first resource in the unlicensed band,
receive acknowledgement/negative acknowledgement (ACK/NACK) in response to the CBGs, and
retransmit at least one CBG for which NACK is received as a response, among the CBGs, to the BS using a second resource in the unlicensed band,
wherein the second resource is determined based on a ratio of a number of the at least one CBG for which the NACK is received to a number of the CBGs, and
wherein, when an amount of the first resource is R, the ratio, which is obtained by dividing the number of the at least one CBG for which the NACK is received by the number of the CBGs, is S, an amount of the second resource is obtained as ceil(R x S), and the second resource is selected from a resource having a lowest index or a highest index among resources having the resource amount of R.

18. (Original) The user equipment of claim 17, wherein the user equipment communicates with at least one of a mobile terminal, a network, and an autonomous vehicle other than the user equipment.

19. (Currently Amended) A processor for a wireless communication device in a wireless communication system, the processor is configured to control the wireless communication device to
transmit codeblock groups (CBGs) to a base station (BS) using a first resource in the unlicensed band,
receive acknowledgement/negative acknowledgement (ACK/NACK) in response to the CBGs, and
retransmit at least one CBG for which NACK is received as a response, among the CBGs, to the BS using a second resource in the unlicensed band,
wherein the second resource is determined based on a ratio of a number of the at least one CBG for which the NACK is received to a number of the CBGs, and
wherein, when an amount of the first resource is R, the ratio, which is obtained by dividing the number of the at least one CBG for which the NACK is received by the number of the CBGs, is S, an amount of the second resource is obtained as ceil(R x S), and the second resource is selected from a resource having a lowest index or a highest index among resources having the resource amount of R.
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of Ye, Takeda and Wang fail to disclose
         1. A method of transmitting data of a user equipment (UE) in an unlicensed band, the method comprising:
transmitting codeblock groups (CBGs) to a base station (BS) using a first resource in the unlicensed band;
receiving acknowledgement/negative acknowledgement (ACK/NACK) in response to the CBGs; and
retransmitting at least one CBG for which NACK is received as a response, among the CBGs, to the BS using a second resource in the unlicensed band,
wherein the second resource is determined based on a ratio of a number of the at least one CBG for which the NACK is received to a number of the CBGs, and
wherein, when an amount of the first resource is R, the ratio, which is obtained by dividing the number of the at least one CBG for which the NACK is received by the number of the CBGs, is S, an amount of the second resource is obtained as ceil(R x S), and the second resource is selected from a resource having a lowest index or a highest index among resources having the resource amount of R.
          17. A user equipment comprising:
a transceiver configured to transmit and receive a wireless signal; and
a processor operatively coupled with the transceiver,
wherein the processor is configured to
transmit codeblock groups (CBGs) to a base station (BS) using a first resource in the unlicensed band,
receive acknowledgement/negative acknowledgement (ACK/NACK) in response to the CBGs, and
retransmit at least one CBG for which NACK is received as a response, among the CBGs, to the BS using a second resource in the unlicensed band,
wherein the second resource is determined based on a ratio of a number of the at least one CBG for which the NACK is received to a number of the CBGs, and
wherein, when an amount of the first resource is R, the ratio, which is obtained by dividing the number of the at least one CBG for which the NACK is received by the number of the CBGs, is S, an amount of the second resource is obtained as ceil(R x S), and the second resource is selected from a resource having a lowest index or a highest index among resources having the resource amount of R.
             19. A processor for a wireless communication device in a wireless communication system, the processor is configured to control the wireless communication device to
transmit codeblock groups (CBGs) to a base station (BS) using a first resource in the unlicensed band,
receive acknowledgement/negative acknowledgement (ACK/NACK) in response to the CBGs, and
retransmit at least one CBG for which NACK is received as a response, among the CBGs, to the BS using a second resource in the unlicensed band,
wherein the second resource is determined based on a ratio of a number of the at least one CBG for which the NACK is received to a number of the CBGs, and
wherein, when an amount of the first resource is R, the ratio, which is obtained by dividing the number of the at least one CBG for which the NACK is received by the number of the CBGs, is S, an amount of the second resource is obtained as ceil(R x S), and the second resource is selected from a resource having a lowest index or a highest index among resources having the resource amount of R.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416